Order entered removing the said Bernard J. McAleese from office as city judge of the city of Lackawanna. Held, on the uncontradicted evidence it appears that the defendant did for many months fail to pay over the fines collected by him to the city treasurer as required by the charter.* His failure so to do constituted a violation of his duty as a public officer, and, being wholly unexplained or excused, justifies and requires his removal from office. All concurred.

 See Laws of 1909. chap. 574, § 278.— [Rep.